Name: Commission Regulation (EEC) No 51/90 of 10 January 1990 correcting Regulation (EEC) No 2355/89 amending Regulation (EEC) No 2721/88 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Council Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: food technology;  beverages and sugar
 Date Published: nan

 Avis juridique important|31990R0051Commission Regulation (EEC) No 51/90 of 10 January 1990 correcting Regulation (EEC) No 2355/89 amending Regulation (EEC) No 2721/88 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Council Regulation (EEC) No 822/87 Official Journal L 008 , 11/01/1990 P. 0021 - 0021*****COMMISSION REGULATION (EEC) No 51/90 of 10 January 1990 correcting Regulation (EEC) No 2355/89 amending Regulation (EEC) No 2721/88 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Council Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1236/89 (2), and in particular Articles 38 (5), 41 (10), 42 (6) and 81 thereof, Whereas Commission Regulation (EEC) No 2355/89 (3) amends Commission Regulation (EEC) No 2721/88 laying down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Council Regulation (EEC) No 822/87 (4); whereas the latter amendment involves in particular specifying the time limits for distillers to provide the intervention agency with proof of payment of the price of the wine to the producer and the penalties where such time limits are not complied with; whereas, contrary to the intention expressed within the Management Committee, it is not clear that the penalty in the case of an overrun in the time limit laid down in Article 8 (2) of Regulation (EEC) No 2721/88 also applies if the distiller has applied for an advance for the distillation operation in question; whereas the second subparagraph of point 5 of Article 1 of Regulation (EEC) No 2355/89 should accordingly be corrected to that end; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of point 5 of Article 1 of Regulation (EEC) No 2355/89 is hereby preceded by '3a'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 128, 11. 5. 1989, p. 31. (3) OJ No L 222, 1. 8. 1989, p. 60. (4) OJ No L 241, 1. 9. 1988, p. 88.